                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW MEXICO

SILVIA CABRERA,

              Plaintiff,
v.                                                             CV No. 19-720 GJF/CG

CITY OF HOBBS, et al,

              Defendants.

                ORDER GRANTING UNOPPOSED MOTION TO EXTEND
                       CASE MANAGEMENT DEADLINES
       THIS MATTER is before the Court on Plaintiff Silvia Cabrera’s Unopposed Motion

to Extend Select Case Management Deadlines (the “Motion”), (Doc. 46), filed March 6,

2020. In the Motion, Plaintiff explains depositions were recently rescheduled because of

adverse weather. (Doc. 46 at 1). As a result, Plaintiff requests additional time to complete

discovery and other associated deadlines. Id. at 2. The Court, having reviewed the Motion

and noting it is unopposed, finds the Motion is well-taken and shall be GRANTED.

       IT IS THEREFORE ORDERED:

       1. Plaintiff shall disclose her experts no later than April 20, 2020;

       2. Defendants shall disclose their experts no later than May 21, 2020;

       3. Discovery shall be completed by June 18, 2020;

       4. Discovery motions shall be filed by July 10, 2020; and

       5. Pretrial Motions shall be filed by July 20, 2020.

       As a result of these extensions, the parties are advised that the date for both the

pretrial conference and the trial are subject to change.

       IT IS SO ORDERED.


                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
